Citation Nr: 0610832	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-34 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
functional heart murmur.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atherosclerotic heart disease (ASHD) secondary to service-
connected functional heart murmur.

3.  Entitlement to an initial rating in excess of 10 percent 
for connection for cerebrovascular accident (CVA), currently 
rated for disability of the left lower extremity, to include 
whether residuals of service-connected CVA include other 
disabilities associated with left-sided post-CVA hemiparesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1942 to February 
1946.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The development pursuant to the Board's September 2004 remand 
comprises incomplete examination findings, incomplete 
adjudication, and defective notice.

April and September 2005 VA compensation examination requests 
identified the veteran's service-connected disability as 
supraventricular arrhythmia, Diagnostic Code 7010.  The 
veteran is not service connected for supraventricular 
arrhythmia, despite his June 2000 statement that he is.  That 
diagnosis does not appear in any rating decision of record, 
nor does a disability rating under Diagnostic Code 7010.  The 
veteran's heart murmur was rated as an unlisted condition 
under Diagnostic Code 7099 and under Diagnostic Code 7000 
since May 1997.

Heart murmur is not listed in the VA schedule for rating 
heart diseases.  38 C.F.R. § 4.104 (2005).  The veteran's 
murmur is rated by analogy to valvular heart disease.  
Valvular heart disease is rated based on signs and symptoms 
that present under various cardiac workloads, defined as METs 
(metabolic equivalents).  See 38 C.F.R. § 3.104 note 1, 
Diagnostic Code 7000 (2005).  A workload of three METs or 
less is 100 percent disabling under Diagnostic Code 7000.  
Id.

Neither the April nor the September 2005 VA compensation 
examination report identifies or quantifies any disability 
associated with the veteran's heart murmur.  The examiner 
reported estimated METs of 2-3 without reporting whether or 
to what extent the estimate was based on disability due to 
the veteran's functional heart murmur.  This information is 
indispensable in rating the veteran's heart murmur.

The September 2005 examination report stated, "The finding 
of systolic heart murmur in 1942 [sic] is at least as likely 
as not related to [sic] probability less than 50% that he 
already at that time had the aortic sclerosis or the mitral 
annular calcification, but a 'functional murmur' gives a 
connotation that it is not organically related nor a 
pathologic murmur."  The meaning of this is unclear, as is 
the relevance of the statement to the question whether the 
veteran's functional heart murmur has increased in severity 
since last evaluated.  The examiner's clarification might 
help resolve the veteran's claim.

The January 2006 SOC on whether new and material evidence has 
been presented or secured to reopen a claim for service 
connection for ASHD stated that it has, but it did not then 
reach the merits of the claim or state whether service 
connection is granted or denied.  The reasons and bases 
discussed evidence adverse to the veteran's claim.  The 
veteran has not filed a substantive appeal in response, 
although his representative's April 2006 Written Brief 
Presentation shows the appellant construes the matter as yet 
on appeal.

The SOC provides defective notice of a denial of service 
connection for ASHD, if it erred in omitting the crucial word 
"not" between "has" and "been" in the statement "New 
and material evidence has been submitted to reopen."  
Alternatively, it shows incomplete adjudication of the claim, 
if the stated finding of new and material evidence was 
intentional.  If the former, the time to appeal is tolled 
because of defective notice.  Hauck v. Brown, 6 Vet. App. 
518, 519 (1994).  If the latter, the SOC was premature, and 
the time to appeal is also tolled.  Either error can be 
corrected by issuing a corrective supplemental statement of 
the case (SSOC), or completing the adjudication, then issuing 
a corrective SSOC.  See 38 C.F.R. § 19.31(b)(2) (2005).

The April 2006 Written Brief Presentation constitutes a 
notice of disagreement with the initial rating of the claim 
for secondary service connection for a CVA, received at the 
VA office to which VA notified the veteran by letter of March 
2006 it was transferring his claims file.  See 38 C.F.R. 
§ 20.300 (2005).  VA must issue an SOC in response.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Reexamination 
and determination whether further development is necessary 
must consider the inextricably intertwined issues whether the 
initial rating of CVA must include other conditions in 
addition to the left lower extremity disability currently 
compensated is inherent in the evidence of left-sided paresis 
throughout the post-CVA medical record.  Cf. Esteban v. 
Brown, 6 Vet. App. 259 (1994) (multiple disabling conditions 
are separately ratable as residuals of a single injury if 
they can be rated without pyramiding).  In this case, the 
veteran's claim was for secondary service connection for CVA, 
which includes all of its residuals.  Absent the veteran's 
exclusion of some, a challenge to the sufficiency of the 
initial disability rating comprehends the question whether VA 
must make separate ratings of residuals of the CVA other than 
and in addition to the left lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 
and September 2005 VA examiner to review 
those examination reports and respond to 
the following:

*	Identify the disabling effects of 
the veteran's functional heart 
murmur and the severity of any such 
disablement.

*	Identify the basis of the April 2005 
estimation of workload capacity of 
2-3 METs and the extent to which the 
estimate is based on workload 
impairment due to functional heart 
murmur.

*	Clarify the following statement from 
the September 2005 report, page 3, 
as it relates to the question 
whether the veteran's functional 
heart murmur has increased in 
severity since last evaluated: "The 
finding of systolic heart murmur in 
1942 [sic] is at least as likely as 
not related to [sic] probability 
less than 50% that he already at 
that time had the aortic sclerosis 
or the mitral annular calcification, 
but a 'functional murmur' gives a 
connotation that it is not 
organically related nor a pathologic 
murmur."

2.  Readjudicate the issue whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for secondary service 
connection for ASHD.  If the claim is 
denied, issue a SSOC that accurately 
informs the veteran of the reasons and 
bases of that decision.  The transmittal 
letter must clearly notify the veteran 
that he has yet to perfect an appeal on 
the claim and the time limit to do so, 
and enclose the VAF 9 and instruction 
necessary to perfect the appeal.

3.  Reexamine the matter of the initial 
rating for CVA, including whether the 
initial rating must include other 
residuals of the service-connected CVA in 
addition to the left lower extremity 
disability, perform any further 
development indicated, any necessary 
adjudication, and issue an SOC.  
38 C.F.R. §§ 19.26, 19.29, 19.30 (2005), 
including the VAF 9 and instruction 
necessary to perfect the appeal.  NOTE: 
The decision may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2005).

4.  Readjudicate the claim for an 
increased rating for functional heart 
murmur.  If it remains denied, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



